                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BONNIE CRUICKSHANK-WALLACE
 and WILLIAM WALLACE,

                          Plaintiffs,                         CIVIL ACTION
                                                              NO. 18-2769
           v.

 CNA FINANCIAL CORPORATION,
 et. al.,

                          Defendants.



PAPPERT, J.                                                            November 13, 2018

                                        MEMORANDUM

          This case is the latest in a string of unsuccessful malpractice lawsuits brought by

the Plaintiffs against their former lawyers and some of those lawyers’ insurers. Bonnie

Cruickshank-Wallace and William Wallace claim that CNA Financial Corporation

(“CNAF”), the Continental Corporation (“TCC”), Continental Casualty Company

(“Continental”) and Columbia Casualty Company insured one of their former lawyers

and caused him to breach his fiduciary and contractual duties to them. Defendants

move to dismiss the claims and the Court grants their Motions for the reasons that

follow.

                                               I

          Plaintiffs’ claims arise from decades-old state court judgments against them. In

1998 and 2000, respectively, they were each sued by a bank in Maryland state court for

defaulting on loans and receiving fraudulent conveyances. See generally Wallace v.

Mercantile Cty. Bank, 2006 WL 3302490, (E.D. Pa. Nov. 9, 2006) (fully outlining the



                                               1
procedural history of the Maryland state court proceedings); Wallace v. Mercantile Cty.

Bank, 514 F. Supp. 2d 776 (D. Md. 2007), aff’d, 307 F. App’x 720 (4th Cir. 2009) (same).

In 2006, after the close of those proceedings, Mrs. Wallace retained Philadelphia law

firm Klehr Harrison Harvey Branzburg LLP to sue the bank for abuse of process, denial

of due process and defamation of creditworthiness, among other claims. See Wallace,

2006 WL 3302490, at *1. The bank removed the case to federal court, transferred it to

the District of Maryland and moved for dismissal or summary judgment on all claims.

Id. The Maryland district court granted the bank’s motion and dismissed the case.

Wallace, 514 F. Supp. at 780.

       Mrs. Wallace promptly retained Gerald P. Egan and the Egan Young law firm to

sue the Klehr firm for legal malpractice. See Cruickshank-Wallace v. CNA Fin. Corp.,

2017 WL 4231601, at *1 (Pa. Super. Ct. Sept. 25, 2017). The Chester County Court of

Common Pleas granted summary judgment for Klehr. Id. Mrs. Wallace thereupon

hired another lawyer, James Tupitza, to appeal the judgment, but Tupitza failed to

timely file a court-ordered statement of errors. Id.; (Am. Compl., ECF No. 7, at ¶¶ 1, 5).

Plaintiffs, now acting pro se, sued Egan for malpractice in Chester County.

Cruickshank-Wallace, 2017 WL 4231601, at *1. The court granted summary judgment

for Egan. Cruickshank-Wallace, 2017 WL 4231601, at *1.

       While the Egan lawsuit was ongoing, Plaintiffs also sued Tupitza for

malpractice. Plaintiffs named CNAF, Continental and Columbia, who allegedly insured

both Tupitza and Klehr, as defendants. Id.; (Am. Compl., ECF No. 7, at ¶ 7). Plaintiffs

accused CNAF, Continental and Columbia of concerted tortious conduct, tortious

interference with Tupitza’s contract with Plaintiffs, and agency liability for Tupitza’s




                                            2
alleged breach of fiduciary duties. Second Am. Compl., Cruickshank-Wallace v. CNA

Fin. Corp., CV No. 13-10242 (Chester Cty. Ct. Com. Pl. Sept. 8, 2014). After several

years of proceedings, the court granted summary judgment to Tupitza, Continental and

Columbia and dismissed claims against CNAF for lack of personal jurisdiction. See

Cruickshank-Wallace, 2017 WL 4231601, at *1–2; Order, Cruickshank-Wallace, CV No.

13-10242 (Chester Cty. Ct. Com. Pl. Jan. 5, 2015) (“Order Dismissing CNAF”). The

Superior Court of Pennsylvania affirmed, Cruickshank-Wallace, 2017 WL 4231601, at

*5, and the Supreme Court of Pennsylvania denied Plaintiffs’ petition for allowance of

appeal. Cruickshank-Wallace v. CNA Fin. Corp., 187 A.3d 907 (Pa. 2018).

       In its order dismissing with prejudice all claims against CNAF for lack of

personal jurisdiction, the Pennsylvania trial court found that “Plaintiffs base their

jurisdictional argument on the theory that [CNAF, Continental and Columbia] are a

‘corporate combine’ . . . [but] the record demonstrates that [CNAF] does not control the

other two insurance company defendants.” (Order Dismissing CNAF at 1.)

       In its order granting summary judgment for Tupitza, Continental and Columbia,

the trial court held that Plaintiffs’ case was “defective as a matter of law” because

Plaintiffs certified that expert testimony was not required to prove their claims and did

not produce an expert witness to show that Tupitza committed legal malpractice.

Order, Cruickshank-Wallace, CV No. 13-10242, at 14 (Chester Cty. Ct. Com. Pl. July

11, 2016) (“Order Granting Summ. J.”). Their certification was binding under

Pennsylvania law, and the court could not find that malpractice occurred without the

assistance of expert testimony. Id. at 13. With respect to Continental and Columbia,

the court held the claims against them “clearly derivative in nature to those asserted




                                             3
against Tupitza” and held that Plaintiffs “could only succeed against insuring

Defendants if the Claims against Tupitza were successful.” Id. at 12, 15.

       Plaintiffs filed this Complaint on July 2, 2018, again suing CNAF, Continental

and Columbia, two weeks after Supreme Court of Pennsylvania denied Plaintiffs’

petition for allowance to appeal the state court judgment. (Compl., ECF. No. 1.);

Cruickshank-Wallace, 187 A.3d at 907–08. Plaintiffs allege claims virtually identical to

those dismissed by the state court: concerted tortious conduct, tortious interference

with Tupitza’s contract with Plaintiffs, liability in agency for Tupitza’s conduct and for

causing Tupitza to violate fiduciary duties. Plaintiffs have added TCC, another alleged

subsidiary of CNAF, as a defendant and are no longer suing Tupitza for the alleged

malpractice underlying all claims.

       TCC moves to dismiss for lack of personal jurisdiction and supports its motion

with an affidavit from David B. Lehman, Assistant Secretary of CNAF. The affidavit

states that TCC is a holding company for CNAF, not an insurance company, has no

control over the insurance operations of its subsidiaries and has no offices or employees

in Pennsylvania. CNAF argues that the court cannot exercise personal jurisdiction

over it and the doctrine of issue preclusion prevents the court from relitigating that

issue. Continental and Columbia argue that the doctrine of claim preclusion prevents

Plaintiffs from bringing claims against them that have already been litigated and

decided in their favor by the state court.

                                             II

       In reviewing a motion to dismiss for lack of personal jurisdiction under Federal

Rule of Civil Procedure 12(b)(2), the Court “must accept all of the plaintiff’s allegations




                                             4
as true and construe disputed facts in favor of the plaintiff.” Pinker v. Roche Holdings

Ltd., 292 F.3d 361, 368 (3d Cir. 2002) (citation omitted). A motion filed pursuant to

Rule 12(b)(2) “is inherently a matter which requires resolution of factual issues outside

the pleadings,” that is, “whether in personam jurisdiction actually lies.” Time Share

Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61, 66 n.9 (3d Cir. 1984). Once the defense

has been raised, “the plaintiff must satisfy its burden of proof in establishing

jurisdictional facts through sworn affidavits or other competent evidence” and may not

“rely on the bare pleadings alone.” Id. (citing Int’l Ass’n of Machinists & Aerospace

Workers v. Nw. Airlines, Inc., 673 F.2d 700 (3d Cir. 1982)). The plaintiff must offer

evidence that establishes with reasonable particularity the existence of sufficient

contacts between the defendant and the forum state to support jurisdiction. See

Carteret Sav. Bank v. Shushan, 954 F.2d 141, 146 (3d Cir. 1992); see also Provident

Nat’l Bank v. Cal. Fed. Sav. & Loan Ass’n, 819 F.2d 434, 437 (3d Cir. 1987).

       Under Federal Rule of Civil Procedure 4(k), a district court typically exercises

personal jurisdiction according to the law of the state where it sits. See O’Connor v.

Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 316 (3d Cir. 2007). Pennsylvania’s long-arm

statute permits courts to exercise personal jurisdiction “to the fullest extent allowed

under the Constitution of the United States and . . . based on the most minimum

contact with this Commonwealth allowed under the Constitution of the United States.”

42 PA. C.S.A. § 5322(b). To exercise personal jurisdiction, the Court must therefore

determine whether, under the Due Process Clause, the defendant has “certain

minimum contacts with . . . [Pennsylvania] such that the maintenance of the suit does




                                             5
not offend traditional notions of fair play and substantial justice.” O’Connor, 496 F.3d

at 316–17 (citing Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).

       There are two types of personal jurisdiction: general and specific. General

jurisdiction exists where the defendant’s contacts with the forum state are “continuous

and systematic,” whether or not those contacts are related to the plaintiff’s cause of

action. See Remick v. Manfredy, 238 F.3d 248, 255 (3d Cir. 2001). Specific jurisdiction

exists when the “non-resident defendant has ‘purposefully directed’ his activities at a

resident of the forum and the injury arises from or is related to those activities.” Gen.

Elec. Co. v. Deutz, 270 F.3d 144, 150 (3d Cir. 2001) (citing Burger King Corp. v.

Rudzewicz, 471 U.S. 462, 472 (1985)). The specific jurisdiction inquiry has three parts.

See O’Connor, 496 F.3d at 317. First, the plaintiff must show that the defendant

“purposefully directed [its] activities at the forum.” Burger King, 471 U.S. at 472; see

also Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007). Second, the litigation must

“arise out of or relate to” at least one of those activities. Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 414 (1984); see also Grimes v. Vitalink Commc’ns

Corp., 17 F.3d 1553, 1559 (3d Cir. 1994). Third, if the prior two requirements are met,

the Court may consider whether the exercise of jurisdiction otherwise “comport[s] with

‘fair play and substantial justice.’” Burger King, 471 U.S. at 476 (quoting Int’l Shoe,

326 U.S. at 320).

       Once TCC raised the defense of lack of personal jurisdiction, Plaintiffs bore the

burden to show sufficient contacts between TCC and Pennsylvania to support the

Court’s exercise of jurisdiction. Plaintiffs’ Response to TCC’s 12(b)(2) Motion attempts

to make several abstract and conclusory arguments: a Pennsylvania statute asserts




                                             6
jurisdiction over foreign insurance holding companies, CNAF’s subsidiaries are liable if

CNAF is liable and courts applying Pennsylvania law have exercised personal

jurisdiction over CNAF’s subsidiaries in the past under the “corporate combine” theory.

Plaintiffs do not, however, offer any jurisdictional facts to overcome TCC’s defense or

rebut TCC’s representation to the Court that it a holding company with no presence or

operations in Pennsylvania. See (TCC Mot. Dismiss, ECF No. 12, at 2–4). The Court

thus has no basis to conclude that TCC has contacts with Pennsylvania such that the

maintenance of claims against it will not offend traditional notions of fair play and

substantial justice.

                                            II

       Under the Full Faith and Credit Act, federal courts must “give the same

preclusive effect to state court judgments that those judgments would be given in the

courts of the State from which the judgments emerged.” Baker v. General Motors Corp.,

522 U.S. 222, 246 (1998) (quoting Kremer v. Chemical Constr. Corp., 456 U.S. 461, 466

(1982)). Defendants bear the burden to show that a prior judgment has preclusive

effect with respect to claims or issues raised in Plaintiffs’ Complaint. Borough of

Lansdale v. PP & L, Inc., 426 F. Supp. 2d 264, 306 (E.D. Pa. 2006), reconsidered on

other grounds, 503 F. Supp. 2d 730 (E.D. Pa. 2007).

                                            A

       Pennsylvania law regarding claim preclusion provides that “[a]ny final, valid

judgment on the merits by a court of competent jurisdiction precludes any future suit

between the parties or their privies on the same cause of action.” Balent v. City of

Wilkes-Barre, 669 A.2d 309, 313 (Pa. 1995) (citing Allen v. McCurry, 449 U.S. 90, 94,




                                            7
(1980)). The doctrine applies only if there is a “coalescence of four factors: (1) identity of

the thing sued upon or for; (2) identity of the causes of action; (3) identity of the persons

or parties to the action; and (4) identity of the quality or capacity of the parties suing or

being sued.” Robinson v. Fye, 192 A.3d 1225, 1231 (Pa. Commw. Ct. 2018). The prior

judgment must have arisen from proceedings “which satisfy the procedural

requirements of the due process clause so that the party had a fair opportunity to

litigate.” Borough of Lansdale, 426 F. Supp. 2d at 308 (citing Kremer, 456 U.S. at 480–

82).

       Claim preclusion applies “not only to claims actually litigated, but also to claims

which could have been litigated during the first proceeding if they were part of the

same cause of action.” Balent, 669 A.2d at 313 (citing Allen, 449 U.S. at 94)). The

parties are bound “as to every matter which was offered and received to sustain or

defeat the claim on demand” as well as “to any other admissible matter which might

have been offered for that purpose.” Hubicki v. ACF Indus., Inc., 484 F.2d 519, 524 (3d

Cir. 1973) (quoting Cromwell v. Sac Cty., 94 U.S. 351, 352 (1876)).

       Continental and Columbia correctly argue that under the doctrine of claim

preclusion, the Chester County court judgment against Plaintiffs bars them from

raising nearly identical claims in federal court. Continental and Columbia have

demonstrated that all four required factors to invoke claim preclusion are met in this

case. First, the claims dismissed by the state court and the present claims all seek

damages from Defendants arising from Tupitza’s alleged legal malpractice. Second,

while the number and phrasing of claims have slightly changed, Plaintiffs’ state court

complaint and the Amended Complaint in this case allege the same causes of action.




                                              8
See Merkel v. W.C.A.B., 918 A.2d 190, 193 (Pa. Commw. Ct. 2007) (“Generally, causes of

action are identical when the subject matter and the ultimate issues are the same in

both the old and new proceedings.”). Finally, the identities of the parties to the action

have not changed, nor have their capacities to sue or be sued.

       Plaintiffs argue that the state trial court’s grounds for dismissing the claims—

that Plaintiffs were unable to prove legal malpractice from which the claims against the

insurers derive—do not apply to this case because Plaintiffs are no longer directly

alleging legal malpractice. On this theory, they appear to contend that they are not

precluded from relitigating tort claims against the insurers because the state court did

not squarely address those claims. Plaintiffs ignore the fact that their tort claims still

derive from Tupitza’s alleged malpractice, despite the fact that Tupitza is no longer a

named party. Plaintiffs remain bound by the state court’s judgment on the malpractice

claim and its dismissal of all derivative claims. See Balent, 542 Pa. at 566 (“Under res

judicata, [plaintiffs] are barred from litigating claims that were or could have been

raised in the prior action which resulted in a final judgment on the merits, so long as

the claims derive from the same cause of action.”); Robinson, 192 A.3d at 1231

(“[W]here the same evidence is required to support a final determination in a former

action and in a subsequent action, res judicata bars the second action.”).

       The state court’s grant of summary judgment for Continental and Columbia,

affirmed on appeal, was a final, valid judgment on the merits. See Schuldiner v. Kmart

Corp., 450 F. Supp. 2d 605, 609 (E.D. Pa. 2006), aff’d, 284 F. App’x 918 (3d Cir. 2008)

(“The preclusive effect of summary judgments is consistent with the Commonwealth’s




                                             9
general understanding of the purpose of res judicata.”). Plaintiffs had a fair

opportunity to litigate; they are not entitled to a second chance in a new forum.

                                              B

       Under Pennsylvania law, the doctrine of issue preclusion bars a party from

relitigating an issue if (1) the issue decided in the prior case is identical to the one

presented in the later action; (2) there was a final judgment on the merits; (3) the party

against whom the plea is asserted was a party or in privity with a party in the prior

case; (4) the party or person privy to the party against whom the doctrine is asserted

had a full and fair opportunity to litigate the issues in the prior proceeding and (5) the

determination in the prior proceeding was essential to the judgment. Office of

Disciplinary Counsel v. Kiesewetter, 889 A.2d 47, 50–51 (Pa. 2005). The doctrine is

intended to relieve parties of the cost and vexation of multiple lawsuits, facilitate

judicial consistency, conserve judicial resources and encourage reliance on adjudication.

See id. at 51; see also Schaffer, 673 A.2d at 875.

       The Court lacks personal jurisdiction over CNAF and the doctrine of issue

preclusion bars Plaintiffs from relitigating this issue. The jurisdictional issue here is

the same as that addressed by the state court, there was a final judgment on the merits

and the litigating parties have not changed. Plaintiffs had a full and fair opportunity to

litigate and the state court considered both parties’ briefing before issuing its order

dismissing all claims against CNAF with prejudice. Finally, the state court’s decision

was essential to the dismissal of all claims against CNAF. Plaintiffs may not relitigate

an issue that has already been fairly and finally decided. See Saudi v. Acomarit

Maritimes Servs., S.A., 114 F. App’x 449, 454 (3d Cir. 2004) (finding that issue




                                              10
preclusion may bar relitigation of the issue of personal jurisdiction); Hickey v. Tenn.

Gas Pipeline Co., 1992 WL 158074, at *2 (E.D. Pa. July 1, 1992) (applying the doctrine

of issue preclusion to prevent defendant from relitigating the issue of personal

jurisdiction).

       An appropriate order follows.

                                                 BY THE COURT:



                                                 /s/ Gerald J. Pappert
                                                 GERALD J. PAPPERT, J.




                                            11
